—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner pleaded guilty to the charges of possession of stolen property and possession of unauthorized valuables or property and, therefore, is precluded from challenging the sufficiency of the evidence supporting the determination finding him guilty of these charges (see, Matter of Grof v Goord, 278 AD2d 650; Matter of Pabon v Goord, 275 AD2d 824). Petitioner’s remaining arguments are unpreserved for our review (see, Matter of Kross v Goord, 278 AD2d 637) and, in any event, are without merit.
Mercure, J. P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.